Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 28 October 2021, is acknowledged.  Claims 1, 12, 23, and 26 are amended therein, and claims 9, 25, 34 – 38, and 40 – 45.  Accordingly, claims 1, 8, 12 – 14, 23, 26, 28, 31, 33, and 46 – 51 are available for active consideration.  
Objection to the Specification 
The objection to the specification set forth in the Action of 28 May 2021 is hereby withdrawn in light of Applicants’ amendment.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection pursuant to 35 U.S.C. 112(b) set forth in the Action of 28 May 2021 is hereby withdrawn in light of Applicants’ amendment of the claim.
REJECTIONS WITHDRAWN
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 28 June 2021 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.


NEW GROUNDS OF REJECTION
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 8, 12 – 14, 23, 26, 28, 31, 33, and 46 – 51  are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2018/0360769 A1 to Roy, S., claiming priority to 30 November 2015 (“Roy ‘769”) in view of US 2018/0353437 A1 to Tang, H., claiming priority to 27 June 2015, cited on the 2-page Information Disclosure Statement filed 10 February 2021, cite no. 7 (USPAT) (“Tang ‘437”), US 200/0121646 A1 to Valia, K. and A. Kydonieus, claiming priority to 24 August 2012 (“Valia ‘646”), and US 8,741,332 to Zhang, J., et al., claiming priority to 7 June 2004 (“Zhang ‘332”).
The applied reference (Tang ‘437) has a common inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The Invention As Claimed 
	Applicants claim a transdermal delivery device comprising a backing layer, a reservoir layer comprising ketamine in an amount of about 2% to about 30% wgt, ethanol and propylene 2, wherein ketamine is the only drug, in an amount of about 10%, ethanol in an amount of about 67%, oleic alcohol in an amount of about 5.0%, levulinic acid in an amount of about 7%, propylene glycol in an amount of about 9.0%, and hydroxypropylcellulose in an amount of about 2.0%, or ketamine in an amount of about 15%, ethanol in an amount of about 60.0%, oleic alcohol in an amount of about 5.0%, levulinic acid in an amount of about 9.0%, propylene glycol in an amount of about 9.0%, and hydroxypropylcellulose in an amount of about 2.0%.
	Applicants also claim a ketamine gel formulation comprising ketamine in the amount of about 2 to about 30% wgt, ethanol and propylene glycol in the amount of about 40 to about 75% wgt, levulinic acid and oleic alcohol in an amount of about 0.1 to about 10% wgt, and a gel-forming agent, wherein the permeation enhancer comprises levulinic acid in the amount of about 0.1% to about 15% wgt and oleic alcohol in the amount of about 0.1% to about 10% wgt, wherein 46/the permeation enhancer comprises levulinic acid in the amount of about 5% to about 15% by weight of the gel formulation and oleic alcohol in the amount of about 1% to about 8% by weight of the gel formulation, wherein, wherein the gel comprises ketamine as the only drug in an amount of 5 - 15% wgt, ethanol in an amount of 50 - 65% wgt, oleic alcohol in an amount of 1 - 8%wgt, levulinic acid in an amount of 5 - 15% wgt, and propylene glycol in an amount of 5 - 15% wgt, or ketamine as the only drug in an amount of about 10%, ethanol in an amount of about 67%, oleic alcohol in an amount of about 5.0%, levulinic acid in an amount of about 7%, propylene 
	In addition, Applicants claim a transdermal delivery device comprising a backing layer, a reservoir layer comprising a ketamine gel, an adhesive layer, and a release liner, wherein 31/the device is storage stable at room temperature, and wherein he device is free of polyvinyl pyrrolidone/co-vinyl acetate and polymethacrylate as a crystallization inhibitor.
The Teachings of the Cited Art 
	Roy ‘769 discloses a liquid-reservoir system (LRS) for transdermal administration of active drug ingredients, the system including an impermeable backing layer, a release liner layer, and a contact adhesive layer, wherein the reservoir comprises a gel formulation comprising an active drug ingredient at a loading of from 1 – 15% wgt, drug solubilizing agents, permeation enhancers, antioxidants, thickening agents and purified water (see Abstract), wherein the systems are directed to improved treatment of post-operative pain with reduced systemic side-effects (see ¶[0006]), wherein the system exhibits an in vitro skin flux through the skin surface of a cadaver in a range of about 5 to about 100 µg/cm2/hr, resulting in the administration of at least about 25% of the active drug ingredient during approximately 24 hours of use (see ¶[0008]), wherein the solubilizing agents include ethanol and/or isopropyl alcohol, at loadings of from 25 – 75% wgt [cf. 40 – 75%] (see ¶[0010]), wherein the permeation enhancers include one or more of isopropyl myristate, oleic acid, and propylene glycol monolaurate at  0.5% to 10% wgt of the reservoir layer (see ¶[0012]), wherein the thickening agent is present at 0.5 to 5% wgt of the reservoir layer (see see ¶[0017]), wherein the liquid reservoir system functions to administer an analgesic, pain reliever, or other compound or composition, and includes five layers, including a backing layer, a reservoir layer, an optional membrane layer, a continuous pressure-sensitive contact adhesive layer, and a release liner layer (see ¶[0026]), wherein the basal surface area of the system is 10 to 100 cm2 (see ¶[0027]), wherein the gel formulation includes, by weight, 1 - 15% of an active [cf. 2 – 30%], 30 - 80% ethanol [cf. 40 – 75%], 0.5 - 5% isopropyl myristate and/or 0 - 5% oleic acid as permeation enhancers [cf. 5 – 25%], 0.05 - 2% BHT as an antioxidant, 0.5 - 5% triethanolamine, epolamine, and/or diethylamine as a buffering agent, or pH adjuster, 20 - 60% purified water, and 1 - 5% hydroxypropyl cellulose, hydroxyethyl cellulose or carboxymethyl cellulose as a thickener (see ¶[0031]), wherein the contact adhesive layer includes a pressure-sensitive adhesive acrylate adhesive, such as Duro-Tak 2516, Duro-Tak 900A, Duro-Tak 9301, Duro-Tak 4098), or silicones, or polyisobutylene, or any combination thereof, and a tackifier (see ¶[0045]), wherein the permeation enhancer is isopropyl myristate, oleic acid, propylene glycol monolaurate, or any combination thereof, or any other suitable permeation enhancer or combination of permeation enhancers may be used (see ¶[0049]), wherein the thickening agent is hydroxypropyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, or a combination thereof, or any other suitable thickening agent or combination of thickening agents (see ¶[0051]), wherein, is specific embodiments, the thickening agent is present at a loading of 2.0% wgt (see ¶[0060]; see also TABLE 1), wherein the device exhibits a steady-state skin flux in vitro of an active ingredient, such as (s)-ketorolac is in the range of about 5 to about 100 g/cm2/hr (see ¶[0053]), wherein the see ¶[0066]).  The reference does not disclose a transdermal delivery device wherein the active ingredient is ketamine, or a composition wherein the solvent comprises ethanol and propylene glycol in an amount of about 40% to about 75% wgt, or permeation enhancers that comprise a combination of oleic acid and levulinic acid in an amount of about 0.1 to about 10% wgt of the formulation, or abuse deterrent agents that comprise denatonium.  The teachings of Tang ‘437, Valia ‘646, and Zhang ‘332 remedy those deficiencies.
Tang ‘437 discloses a transdermal delivery device comprising ketamine (see Abstract), wherein the devices include transdermals, and dermal patches, topical skin applications such as spray, creams, gels, lotions, dressings and liquid solutions, and other transdermal delivery systems and dosage forms known to persons skilled in the art (see ¶[0014]), wherein the ketamine is formulated together with other excipients including, but not limited to skin permeation enhancers, humectants, plasticizers, buffers, antioxidants, and combinations thereof, each of which may inhibit ketamine extraction for abuse (see ¶[0016]), wherein ketamine is present at about 1 - 35% wgt of the final formulation (see ¶[0026]), wherein the transdermal permeation rate of ketamine from the delivery device will be about 0.1-30 mg/day/cm2 (see ¶[0027]), wherein the size of the transdermal devices will be about 5 – 300 cm2, and the duration of application of the devices will be about 8 - 168 hours, such that prolonged plasma concentrations of ketamine will range from about 0.4 - 3850 ng/mL, with the plasma concentrations reaching near steady-state at about 8 hours after administration, and will be sustained for the duration of the application (id.), wherein the devices are prepared with dosage see ¶[0032]), wherein the primary components of the devices are the backing layer, the adhesive-drug layer, and the release liner (see ¶[0044]), wherein the adhesive in the adhesive layer is a pressure sensitive adhesive (PSA) (see ¶[0046]), wherein skin permeation enhancers are provided in the devices to enhance the skin permeability of ketamine through the skin, employed at about 1 - 20% by weight of the formulation (see ¶[0049]), wherein the devices can include bittering agents that create a bitter taste or effect when administered contrary to design, such as denatonium saccharide or benzoate (see ¶[0064]), wherein gel forming agents are employed to form a gel structure upon mixing with solvents and, thus, provide abuse deterrent properties (see ¶[0065]), wherein the gel forming agents are present in the formulations at about 3 to about 49% wgt (see ¶[0066]), and wherein the formulations further comprise propylene glycol, at loadings of from about 1 to about 20% wgt (see ¶[0049]).
	Valia ‘646 discloses chemical compositions and methods for enhancing the transdermal penetration of therapeutic agents through skin, the compositions comprising combinations of a first fatty acid having 14, or more carbon atoms, and a second fatty acid having 10, or fewer, carbon atoms(see Abstract), wherein the therapeutic agent is an opioid agonist (see ¶[0053]), such as fentanyl (see ¶[0054]), wherein, when oleic acid and levulinic acid are used together as the first and second fatty acids, at the same concentration as when oleic acid or levulinic acid is used separately, the cumulative amount of therapeutic agent that permeated through human skin increased  450-fold over the unenhanced formulation, 255-fold over the formulation containing only levulinic acid, and 9-fold over the formulation containing only oleic acid (see see ¶[0051]), wherein the compositions are administered from a transdermal patch (see ¶[0061]), and wherein the patch composition is in the form of a hydroalcoholic gel (see ¶[0072]).
	Zhang ‘332 discloses adhesive formulations for treating neuropathic pain comprising a drug suitable for treating neuropathic pain, a solvent vehicle, and a solidifying agent, the solvent vehicle comprising at least one volatile solvent and at least one non-volatile solvent, wherein the formulations have a viscosity suitable for application to a skin surface (see Abstract), wherein the drug is ketamine (see Col. 4, l. 2), wherein the non-volatile solvent is propylene glycol (see Col. 3, ll. 37 – 41), wherein the volatile solvent is ethanol (see Col. 8, ll. 39 – 41), wherein the combination of two or more solvents to form a solvent system provides a higher transdermal flux for a drug than the flux provided for the drug by each of the solvents individually (see Col. 8, ll. 61 – 64), and wherein the volatile solvent is present at loadings of about 10 to about 85% wgt of the formulation (see claim 1).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a liquid-reservoir system (LRS) for transdermal administration of active drug ingredients, the system including an impermeable backing layer, a release liner layer, and a contact adhesive layer, wherein the reservoir comprises a gel formulation comprising an active drug ingredient at a loading of from 1 – 15% wgt, drug solubilizing agents [solvents], permeation enhancers, antioxidants, thickening agents [gel-forming agents], and purified water, wherein the solubilizing agents [solvents] include ethanol, among others, at loadings of from 25 – 75% wgt, wherein the see ¶[0026]), wherein the transdermal permeation rate of ketamine from the delivery device will be about 0.1 - 30 mg/day/cm2, wherein the size of the transdermal devices will be about 5 – 300 cm2, and the duration of application of the devices will be about 8 - 168 hours, wherein the devices include bittering agents, such as denatonium saccharide or benzoate, that create a bitter taste or effect when administered contrary to design, wherein gel forming agents are employed to form a gel structure, wherein the gel forming agents are present in the formulations at about 3 to about 49% wgt, and wherein the formulations comprise propylene glycol, at loadings of from about 1 to about 20% wgt, as taught by Tang ‘437,  wherein the permeation enhancer is a combination of oleic acid and levulinic acid, present in a range of from about 0.1 to about 30% wgt of the total weight of the composition, as taught by Valia ‘646, and wherein the solvent system comprises a combination of ethanol and propylene glycol, at loadings of at least 10 – 85% wgt, as taught by Zhang ‘332.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Valia ‘646 to the effect that, when see ¶[0049]), and by the teachings of Zhang ‘332 to the effect that wherein the combination of two or more solvents, such as ethanol and propylene glycol, in the form of a solvent system provides a higher transdermal flux for a drug than the flux provided for the drug by each of the solvents individually (see Col. 8, ll. 61 – 64).
	With respect to those claims reciting limitations directed to quantitative values or ranges of values, the Examiner notes that the cited references do not disclose quantitative ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited references disclose ranges of values that at least substantially overlap with the claimed ranges, rendering them obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	More specifically, with respect to claim 1, which claim recites a number of limitations directed to the cumulative flux and the average flux of ketamine from the transdermal device, the Examiner notes that the cited references do not expressly disclose ranges of flux values that are exactly the same as those recited.  However, consistent with the discussion immediately see ¶[0035]), as well as teachings that the amount of carrier or solvent present in the compositions is typically adjusted so that the composition in the reservoir has the desired concentration of active components (see ¶[0036]), which concentrations would directly impact the flux of actives from the device.
	With respect to claim 33, which claim recites a limitation directed to the transdermal delivery devices of the invention being free of crystallization inhibitors, such as PVP/VA co-polymers or polymethacrylates, the Examiner notes that Tang ‘437 discloses specific embodiments (see Ext. 3 – 5) comprising either PVP/VA co-polymers or polymethacrylates as crystallization inhibitors, of which species the claim recites the compositions of the invention are free.  However, the Examiner further notes that the reference explicitly discloses that crystallization inhibitors other than PVP/VA co-polymers and polymethacrylates can be used with the transdermal delivery devices (see ¶[0077]), which embodiments would read on claim 33.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 8, 12, 13, 14, 23, 26, 28, 31, 33 and 46 – 51 would have been obvious within the meaning of 35 USC § 103.
in view of US 7,638,651 to Gant, T. and S. Sarshar, published 29 December 2009 (“Gant ‘651”), US 200/0121646 A1 to Valia, K. and A. Kydonieus, claiming priority to 24 August 2012 (“Valia ‘646”), and US 8,741,332 to Zhang, J., et al., claiming priority to 7 June 2004 (“Zhang ‘332”).
The Invention As Claimed 
	The invention has been described above.
The Teachings of the Cited Art 
	The teachings of Roy ‘769, Valia ‘646, and Zhang ‘332 are relied upon as set forth in the above rejection of claims 1, 8, 12, 13, 14, 23, 26, 28, 31, 33 and 46 – 51.
Gant ‘651 discloses pharmaceutical compositions comprising NMDA receptor modulators (see Abstract), wherein the compositions have utility in treating, preventing, or ameliorating one or more symptoms of a disorder involving, but not limited to, nociceptive pain, neuropathic pain, phantom limb pain, ischemic pain, or any disorder which can lessened, alleviated, or benefited by administering an anesthetic, analgesic, entheogen, therapeutic cataleptic, or neuroprotective agent (see Col. 2, ll. 58 – 65), wherein the compositions comprise an NMDA receptor modulator in the form of a pharmaceutically acceptable salt, solvate, or prodrug thereof, in a pharmaceutically acceptable vehicle, carrier, diluent, or excipient, or a mixture thereof, in combination with one or more pharmaceutically acceptable excipients or carriers (see Col. 25, ll. 36 – 43), wherein the compositions are administered topically to the skin, orifices, or mucosa (see Col. 33, ll. 5 – 6), wherein the compositions disclosed herein are formulated in any dosage see Col. 33, ll. 11 – 18), wherein the NMDA receptor modulator is ketamine (see Col. 1, ll. 19 – 33).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a liquid-reservoir system (LRS) for transdermal administration of active drug ingredients, the system including an impermeable backing layer, a release liner layer, and a contact adhesive layer, wherein the reservoir comprises a gel formulation comprising an active drug ingredient, drug solubilizing agents [solvents], permeation enhancers, antioxidants, thickening agents [gel-forming agents], and purified water, wherein the solubilizing agents [solvents] include ethanol, among others, at loadings of from 25 – 75% wgt, wherein the thickening agent is present at 0.5 to 5% wgt of the reservoir layer, wherein the contact adhesive layer comprises acrylic copolymer, silicone, or polyisobutylene pressure-sensitive adhesive, and a tackifier, wherein gel formulations includes, by weight, 1 - 15% of the active, wherein the contact adhesive layer includes a pressure-sensitive adhesive, wherein the permeation enhancer is isopropyl myristate, oleic acid, propylene glycol monolaurate, and wherein the storage stability of the systems was demonstrated through observations that indicated that no significant changes in percent label strength of the active were observed at 25° C and 40° C over a seven month period, as taught by Roy ‘769, wherein the transdermal delivery device comprises ketamine as the active drug ingredient in addition to, or in place of the (s)-ketorolac of Roy ‘769, as taught by Gant ‘651, wherein the permeation enhancer is a combination of oleic acid and levulinic acid, present in a range of from about 0.1 to about 30% wgt of the total weight of the composition, as taught by Valia ‘646, and wherein the see ¶[0026]), and are not, therefore limited to delivery of (s)-ketorolac to treat pain, by the express teachings of Valia ‘646 to the effect that, when oleic acid and levulinic acid are used together, at the same concentration as when oleic acid or levulinic acid is used separately, the cumulative amount of therapeutic agent that permeated through human skin increased  450-fold over the unenhanced formulation, 255-fold over the formulation containing only levulinic acid, and 9-fold over the formulation containing only oleic acid, and one of ordinary skill in the art would have a reasonable expectation of success in light of the teachings of Roy ‘769, to the effect that the permeation enhancer can be any suitable permeation enhancer or combination of permeation enhancers  (see ¶[0049]), and by the teachings of Zhang ‘332 to the effect that wherein the combination of two or more solvents, such as ethanol and propylene glycol, in the form of a solvent system provides a higher transdermal flux for a drug than the flux provided for the drug by each of the solvents individually (see Col. 8, ll. 61 – 64).
	With respect to those claims reciting limitations directed to quantitative values or ranges of values, the Examiner notes that the cited references do not disclose quantitative ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited references disclose ranges of values that at least substantially overlap with the claimed ranges, rendering them obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	More specifically, with respect to claim 1, which claim recites a number of limitations directed to the cumulative flux and the average flux of ketamine from the transdermal device, the Examiner notes that the cited references do not expressly disclose ranges of flux values that are exactly the same as those recited.  However, consistent with the discussion immediately above, the ranges disclosed overlap significantly with the claimed ranges.  In addition, or in the alternative, it is the Examiner’s position that adjusting the composition and form of the transdermal devices to achieve a flux within the recited ranges would amount to nothing more than optimization of a result-effective variable, particularly in light of the express teachings of Smith ‘657 to the effect that the concentration of actives is adjusted to provide the desired dosage to the patient upon application of the patch to the skin, taking into account the porosity of the membrane, the surface area of the patch, the efficiency of the penetration enhancer, and potency of the active ingredient (see ¶[0035]), as well as teachings that the amount of carrier or solvent present in the compositions is typically adjusted so that the composition in the reservoir has the desired concentration of active components (see ¶[0036]), which concentrations would directly impact the flux of actives from the device.
	With respect to claim 33, which claim recites a limitation directed to the transdermal delivery devices of the invention being free of crystallization inhibitors, such as PVP/VA co-polymers or polymethacrylates, the Examiner notes that Tang ‘437 discloses specific embodiments (see Exs. 3 – 5) comprising either PVP/VA co-polymers or polymethacrylates as crystallization inhibitors, of which species the claim recites the compositions of the invention are see ¶[0077]), which embodiments would read on claim 33.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 8, 12, 13, 14, 23, 26, 28, 31, 33 and 46 – 51 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments submitted 28 October 2021, but does not find them relevant in light of the new grounds of rejection set forth above.  Consequently, Applicants’ arguments are unpersuasive, and claims 1, 8, 12 – 14, 23, 26, 28, 31, 33, and 46 – 51 stand rejected pursuant to 35 U.S.C. § 103. 
NO CLAIM IS ALLOWED.  
8.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619